Judgment unanimously reversed on the law, plea vacated and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: Defendant entered a plea of guilty to forgery in the second degree on the condition that he would receive an indeterminate sentence of incarceration of 2 to 4 years and that the sentence would run concurrently with a sentence of 17½ years to life that he received on a prior conviction of forgery in the second degree and petit larceny. On February 7, 1997, we modified the prior judgment *932of conviction by reversing the forgery conviction and dismissing that count of the indictment (People v Adkins, 236 AD2d 850, lv denied 90 NY2d 854). Because defendant’s plea was induced by the promise of a concurrent sentence, the judgment must be reversed and the matter remitted to Onondaga County Court to give defendant an opportunity to withdraw the plea (see, People v Taylor, 80 NY2d 1, 15; People v Fuggazzatto, 62 NY2d 862, 863; People v Gaskins, 171 AD2d 272, 281). In light of our determination, we do not reach the argument that the plea was coerced by the court’s threat of a more severe sentence should defendant proceed to trial. We have examined the remaining argument raised by defendant and conclude that it is without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Forgery, 2nd Degree.) Present— Green, J. P., Pine, Doerr, Balio and Fallon, JJ.